Order entered October 16, 1969, which granted plaintiff’s motions for temporary alimony and counsel fees and for support of two minor children, unanimously modified on the law and the facts to the extent of reducing the amount of alimony to $600 per week and counsel fees to $7,000; and as so modified the *532order is otherwise affirmed, without costs or disbursements to either party. On the present record, the awards were excessive to the extent indicated. Concur — Stevens, P. J., Eager, Capozzoli and Markewich, JJ.